Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 1 of 8 Page ID #:9




                         EXHIBIT" A"
                    Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 2 of 8 Page ID #:10

                                          SUMMONS                                                                                                SUM-100
                                  (CITA CIO                9/ef1.1i:J-.....                                            POR COURTUS&!' ONt.Y
                                                                                                                             usa"
                                                                                                                  j'SOt.O PARA       LA CORTEJ

NOTICE TO DEFENDA     S~F~M~A~R~K~E~T~Ud~~;~a SPROUTS
(AVISOAL DEMA    DO): F .                HOLDINGS, LLC AND
DOES 1 TO                 , INCLUSIVE                                                                       ELECTRONiCAllY fiLED
                                                                                                             Suptrior Court "I        (alilornIi.
                                                                                                                     .( ollnty of .()rlIIIgI
                                                                                                             04/2312019 at 08:06:0D MI
                                                                                                              Cluk of Ihe Sllpuior COUI1
YOU ARE BEING SUED BY PLAINTIFF: GWYNITH PERKINS
                                                                                                             ev ~L-' Th~~,O.PU~1 CI~rk
(LO ESTA DEMANDANDO EL DEMANDANTE):



 NOTICEI You have been sued. The court may decide against yDU without your being heard unless you respond within 3D days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers IIrB served on you to file a written response at this court and have 8 copy
 S&Ned on the plaintiff. A leller or phone call wUl not protect you. Your wrlUen responsa must be In proper legal form If you want the court to hear your
 case. There may be a court fonn thai you can use    ror  your response, You can find these court forms and morelnformallon at the CaUfomfa Courts
 Online Sen· Help Cenler (www.couf1info.ce.govl selfh.,p). your county law library. or the oourthouse nearest you. If you cannot pay lhe nUng I.... esk
 the coon dark lor a lee wal_ loon. nyou do not fole yourresponse on Um•• you may lose the case bydeleuU. and yourwageo. money. and propeny
 may be taken wtthoul further wamlng from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney. you may want to can an attorney
 referral service. tf you cannot afford an aUomey. you may be aW    glble Jar rAte Jagsl services from a nonprofit legal servlces program. You can locate
 these nonprofit groups at the California Legal Services Web sile (www.lewhelpcalifoml.,org). the CsUfomla Courts OnUne Salf·Help Center
 (www.courtln/o.c8.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a 6tatulOfy lien for waived fees and
 costs on any aettlement or arbitration sward of $10,000 or more In 8 civil case. The court's lien must be paid before the court wHI dismiss the case.
 /A VlSO, La han demandado. SI no r&5ponde denfro de 30 dlss, Is cone puede decidir 8n su conlra sin escuchar su l/8,siOO. Loe I. Infonnsc/6n s
 continua cion
   Tiene 30 O/A5 DE CALENDARIO despues de que /e entreguen asta cllac16n y papeles legales para presenrsr una re5pu8,t. par escrito an 8sla
 corte y hacar qua sa entregue una copia al demandanle. Una cana a una/1amada leI8(6n;ca no 10 protegen. Su fBspuesla par escrito Ilene que estar
 en formato legel correalo sl desea qua procesen su caso en la cone. Es po:slble que haya un formularlo que usted pueda usar para su respuesla.
 Puede encontrar eslos (onnularios de la corte y mas Infonnac/6n en el CfHltro de Ayuda deJa! Cortes de California (www.lucorte.C8 .gov), en /a
 biblloleca de Jeyas de su condado a en la corte que Ie quede mas cercB. SI no puede pagar /a cuola de presentec/6n, plda e/ s"elBlario de la corte
 que Ie de un formularlo de eKsnci6n de pago de cuolss. 51 no presenta su respuesla 8 t1empo, puede perde, el C8S0 por Incumpllmienla y Ie corte Ie
 podnt qulter su sue/do, dinero y blenss sin mas edvenenc/a.
   Hay otlOs requlsitos legsles, Es recomendable que llama a un abogado /nmedlatemente. SI no canace a un abogado, puede lIamBr. un servicio de
 remlsl6n a abogados. SI no puede pegsr 8 un abog8do, es pasible que eumpla con los reqlJlsJtos para obiell8r saMcios legales gllltu;tos de un
 programs de seIY/c/os legales sin nnes de luefD. Puede anr:onlrar estos grupes sin rlnSS de lucre en sf silio web de Cali(ornIa Legel Services,
 (www.lawhe'pcallfomia.org), en 81 Centro de Ayuda de las Cones de California, (www.sucorte.ca.gov) 0 pan/dodose an centaclo con III carta 0 el
 colegio de abogsdos localss. A VISO: Pot ley, 1a corte tiene derecho 8 rvclamsr Iss cuoIss y los costas enntos por imponer un gravamen sabre
 cualquier recuptlfflcJ6n de $10,000 6 m.is de valor recibide mediante un flCuardo a una concesi6n de arbitraje en un caso rki d.recho civil. Tiene que
      ar eI ravamM de fa corle sntes de que Is corte pueda desschar el CSSO.
   B name an 8     ress 0 t e COU 5 :                                                                 CASe NUMBER:
(EI nombre y dlreccl6n de la cone es):                                                                (M)trtMD" CnGI:
SUPERIOR COURT OF CALIFORNIA                                                                            ~0401 ,.01 064"!73·CU·I'O· QC
700 Civic Center Drive West
700 Civic Center Drive West
Santa Ana, 92701
The name. address. and telephone number of plalntifrs attorney. or plaintiff without an attorney. Is:

Alexandra M. Irons, *161093
LAW OFF I CES OF BAKER & ORING, LLP
13915 Panay Way, Su i te One                                                                     ~
                                                                                                        :4
(EI nombra. la direccl6n y al numaro de ta/efono del abogado del demandante. 0 del demandante que no I/ene obogado. es):
                                                                                               310-822-3377                   310-821-7027

Marina del Rey, CA 90292 DAVID H YAMASAKI                                                                                   Adam Thau
DATE:                                               . • Clerk. by                   _ _~                                                         • Deputy
(pacha) O"/~~/20U                         Clerk of the Court        (Secretario!                                                                   (Adiunlo!
(For proof o( service offhls summons. use Proof 01 Service of Summons ((orm POS·Ol0).)
(Para prueba de anlraga de esta cilali6n usa el (ormulorio Prool of Sarvlce of Summons. (POS-Ol0)).
                                 NOTICE TO THE PERSON SERVED: You are served
 1..... 1                        1.       0
                                         as an Individual dolendant.
                                2.        0
                                         as the person sued under the ficUlious nama 01 (specify):

                                     3. C5..an"behalfof(speclM:               <j   f Motif" tdS? L                                 L-      V
                                          under:   o    CCP 416.10 (corporation)                         o     CCP 416.60 (minor)
                                                   o    CCP 416.20 (delunctcorporation)                  o     CCP 416.70 (conservatee)
                                                   o    CCP 416.40 (association or partnership)          o     CCP 416.90 (authorized peraon)
                                                         ther (speCify):\... 1..-
                                                   personal dellve on dota :      b
                                                                                    L1  \
                                     4.
                                                                                                                            Code of Civil Pracedur. 51412.20, "65
 Farm Adopled for Mandatory UH                                          SUMMONS
   Judld.1 Coundl 01 California
  SUM-'OO (Rev. JUly t , 20011
                    Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 3 of 8 Page ID #:11

                                                                                                                                                             r.M_n1,
_~TTORNev OR PARTY WITHOUT ATTORNEY (NetM,        St",. SIIr number, Mlr/ addreu):                                                  FOR COURT USE ONLY
 Alexandra M_ Irons, ~161093
 LAW OFFICES OF BAKER & ORING, LLP
 13915 Panay Way                                                                                                    ELECTRONICALLY FILED
 Suite One                                                                                                            Sllplrlof (qurl 01 '~ilornill.
 Marina del Rey, CA 90292                                                                                                   '<>!JR\Y 01 Of~g.
      TELEPHONE NO.: 310-822-3377          FAX NO.• 310-821 - 7 0 27                                                  04/18/2019             atOS:53:31         AM
 ATTORNEY FOR 'r.m.I: Plaintiff GWYNITH PERKINS
                                                                                                                       Cleric gf1h~ SUllerlilf (01111
 SUPERIOR COURT OF CAUFORNIA, COUNTY OF ORANGE
     STREETADORESS:700 Civic Center Drive West                                                                        BY BI'I~n. 81owll,Dopmy CltI'll
     MAlLiNGADDRESS,700 Civic Center Drive West
    CITYANDZJPcoDE:Santa Ana,      92701
       eRANcHNAM.. CENTRAL JUSTICE CENTER
 CASE NAME:        PERKINS v. SF MARKETS, LLC

    CIVIL CASE COVER SHEET                              Complex Case Designation                  CASE NlNBER:
!Xl Unlimited
     (Amount
                            DUmlted
                             (Amount
                                                               D
                                                            Counter                  o
                                                                                  Joinder      I- 30-2019-01 064473-CU-PO-CJC

     demanded            0) demanded is
     exceeds $25 000 $25 000 or less
                                                    Filed wilh first appearance by delendant
                                                        (Cal. Rules 01 Court, rule 3.402)
                                                                                                 JUDGE:
                                                                                                  DEPT:
                                    Items 1-6 below must be completed (see Instructions on Deae 21.
                                                                                                             Judge Glenn Salter
                                                                                                                                                                         I
1. Check one box below lor the case type that best describes this case:
   Auto Tort                                        Contract                                Provisionally Complex Civil Litigation
   BAutO(22)                                                   o
                                                          Breech 01 cDntracVwerranty (06)   (Cet. Rut•• of Court. rut .. 3.400-3.403)
                                                                                                             o
        Uninsured motorist (46)                                o
                                                          Rule 3.740 collections (09)             AnUtrusVTrade regulation (03)
                                                                                                             o
   Other PI/POIWO (Personat tnJury/Property                    o                                   Construction delect (10)
   DamagelWrongful Death) Tort
    o   Asbesto. (04)
                                                               B
                                                          Other collections (09)
                                                          Insurance coverage (18)
                                                          Other contract (37)
                                                                                                             o
                                                                                                   Mass tort (40)
                                                                                                             o
                                                                                                   Securities litigation (28)
    o   Product liability (24)                      Real Property                                            o
                                                                                                   EnvlronmentallToxic tort (30)
    D   Medical malprecllce (45)                               D
                                                          Eminent domain/Inverse                             D
                                                                                                   Insurance coverage claims arising from the
    !Xl Other PIIPDIWD (23)                               condemnation (14)                        above listed provisionally complex case
                                                               o
                                                          Wrongfulevlctlon   (33)                  types (41)
   Non-PI/PDIWD (Other) Tort
    D   Business tort/unfair business practice (07)            o
                                                          Other reel property (26)          Enforcement of Judgmant
    o   Civil rights (08)                                      UnlawfulO.talner                              o      Enlorcement of Judgment (20)
    o   Defamallon (13)                                        o Commercial (31)                             Miscellaneous Civil Complaint
    o   Fraud (16)                                             o Residential (32)                            o    RICO (27)
    o   Intellectual properiy (19)                             o Orugs (38)                                  o    Other complaint (not specified above) (42)
    D   Pro/e.slonal negligence (25)                           Judicial Review                               Miscellaneous Civil Petition
    o   Other non·PI/PDIWD tort (35)                           o Asset lorfelture (05)                       D      Partnership and corporate governance (21)
    Employment                                                 o Pelltion re: arbltrallon award (11)         o      Other pelilion (not specified above) (43)
    o   Wronglul tennlnallon (36)                              o Writ mandete (02)
                                                                             01
    o        Other employment (15)                             o Other judicial review (39)
2. This case           0
                       Is           !Xl
                                   Is not complex under rule 3.400 of the Caillornia Rules of Court. If the case Is complex, mark the
   lactors requiring exceptional judicial management:
   a.    D   Large number of separately represented parties       d.                 0
                                                                         Large number of witnesses
   b.    0   Extensive motion practice raising difficult or novel e.                 0
                                                                         Coordination with related actions pending in one or more courts
             Issues that will be time-consuming to resolve               In other counties, states, or countries, or In a federal court
   c,    D   Substantial amount 01 documentary evidence           f.                 0
                                                                         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. [][) monetary b.                       0
                                                                        nonmonetary; declaratory or Injunctive reliel c.           punitive            D
4. Number of causes of action (specify): 2
5. This case          0
                      Is [][) Is nat     a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use                        ''l('" CM-tJI@)
Date: April 17, 2019                                                                     Itt.   ~                   I h, ,....LZ'
Alexandra M. Irons.                        1I161093
                                  (TYPE OR PRINT NAME)
                                                                                         ,.
                                                                                                       (S
                                                                                                             ~              I   I....,   rY'>
                                                                                                            NATURE OF PARTY OR AlTORNEY FOR PARTY)

                                                                      NOTICE
  • Plaintiff must file this cover sheet with the first paper filed In the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rutes 01 Court, rule 3.220.) Failure to file may result
    In sanctions.
  • File this cover sheet In addlUan to any cover sheet required by local court rule,
  • If this case Is complex under rute 3.400 et seq. 01 the Calilornia Rules 01 Court, you must serve a copy of this caver sheet on all
    other parties to the action or proceeding.
  • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used lor statistical purposes only.
                                                                                                                                    P.... 1012

Form Adopled for Mandaklry Ultl                                    CIVIL CASE COVER SHEET                Lem!l c......... "C""',"' .. 2.30,3.220,3 .• 00-3.403,3 .7'o;
  Judicial Coune" or Calliomia
                                                                                                       SOru-11l11S"   cal. Stlndardl of Judicial Adrnlnlstrallan, lid. 3.10
   CM-D1D (Rev. July 1. 2007)                                                                               4!(PlUs
Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 4 of 8 Page ID #:12



                                                               ,,,,,,, _   , 310-821-7027
                                                           • com
                                                                                                            ELECTRONICAllY FILED
$UPERtOR COURT OF CAUFORHlA, COUNTY OF OAANGE                                                                Superior Caurt of   C~llfamla..
         ITfIfIT~IU     700 Civic Center Drive Netic                                                            County of Onng.
         Iot.WNGNXlAI!U 100 Civic Center Drive Wl;Jst                                                       04/18/2119 II 08:53:31 AM
        ClTVNJOZ"~L            Santa Ana,              92101                                                  Clerk af thl Suptrlor (Gmt
                                                                                                            &i Brll.na Brown. Deputy Cltrk


     DEFENDANT; SF MARKETS. LLC db. SPROUTS FARl1Ei\S MARKETS
  HOLDIIlGS. LtC AND DOES , 1 TO 50. INCLUSIVE




            MOTOR VEHICLE                         o     OTHER ('pecNy):
            o  Property Damage                         o    W'OIIQIul De.th
            o       P.,.onaIlnJurv                     o    01/1., DamagH (spo</fy) :


   o
   DO
            ACTION 18 A llJolTEO ClVIt. CASE
            Amounl demsnded       D doet not "CHef $10,000
                                             o ..
                                          CHell 510.000. but doe. notellcted 525,000
            ACTION IS AN UNUMITED CIVIL CASE (•••• adto $2.11.0001
                                                                                                           ....   -
                                                                                                           30-2019-0106447J-CU-PO-CJC

                                                                                                                  Judgt Gltftn Salter
   o               IS RECLASSIFIED by till. amend.d complatnt
                              limited to unlimited

   , . PlalnUff (namo ornames):G'"tNNITH PERY.INS
        elleg •• cause. ohetlon agalnstdefend.nt {n.lme orlla",e~J : SF MARKETS, LLC dba SPROUTS FARMERS
     MARKETS HOLDINGS. LLC
  2. This pleading, Including attachments al1d oxhlbUs, conslsls of the following number of pages: 5
  3. Each plaintiff named above Is II compeleotedull
     e. 0      oxcept pllintirf (name,:
         (1) 0      8 corporation quaUfitd to do bu,lnelsln California
         (21 0      an unlncctpOralad onllly (describe):
         (3) 0      • public onIitV (da=t""):
         (41 0      • minor 0 on aduII
              (0) 0     for whom • guardian or conlOrv.1or of 1110 _ e Of. guardian ad IiIom haa been oppo;nied
                    (b)   0          -   (8POCf{rl :
             (5)   0        ","er (s;>edM:

             0
       b,
             (11   8....·   pt pIIInliW (......):
                              COIpOrIIIIon qualJ(ood 10 do business In California
             (2)
             (31
             (4)
                   B        en unlncorporaltld ""';tv (df!&<rlbo):
                            a public en\ll~,c:rlbe):
                            a minor       0 an adutt            •
                    (e)   0     for whom a guardian or conservator of the astale or 8 guardian ad litem has been appointed
                    (b)   0     Olhe, (specify):
             (51   0        athe, (spoclly):

         D'lnformallon about additional p"inHtfl who ere nol competenl.duns Is shown In Attachment 3.
  '~c.::::rI~:'                                            COMPLAINT-P,rwonallnjury, Property
                                                                                                                                               ...
                                                                                                                                               ,
I'\.O."~tl .... ,........ t.7.I01)                             Damag' t Wrongful D.ath
Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 5 of 8 Page ID #:13

ISHORTTlTU!' ?ERKINS Y. SF                    ~~ETS,        LLC


 4.   0        Plaintiff (Tlame):
               II doing business unde, tne flctltlous name {specJliJ:

        and tin complied with the f\d.l lous bUSiness name laws.
 5. Eactl defendant named above II I naturel person
    a. 00 except defendant (namo): SF HARKETS, LLC                            c.   0      eJl:c.pt defendant {name}:
          db. SPROUTS FARtIERS HIIR!(ETS HOLDIHGS,
          LLC
            (1) D 8 business org.olzaUon, form unknown                             (1)   0 a business organization, form unkncrwn
            (2) [][] • """""allon                                                  (2)   a • cotpOfIIllon
            (3)     aan unIN:oIpor... d .n~ly (do_):                               (3) a      an IJtIincotpotaIo enUly (do_):

            (4)     0 • public enlilY (dOsell.o):                                  (4) a      a public enlily (""seIlO,):

            (~)     0      other (specify):                                        (!)   a .other (specify):
       b.     a         except defendanl ( _ );                               d,   0       except defendant {n&ma}:


            (1)     0      8 bUllness OIQanlzatlon. fOffn unknown                  (1)   0 • bUllness organization, form unknown
            (2)      a • totpo<oUo"                                                (2) a a corporalioo
            (3)   a        on unIncooporalld anlily
                                              (dol_):                              (3) a an u _ e d entiy (dascrlbo):
              (4) a . public enilly (de.c,lbe);                                    (4) a • public enlily (d.senb.):

              (6)    a     olhe' (specify):                                        (5) a o!he, ("'""""):




          o         Informatfon abOut addItiona1 defendants ~ are not. nalufal P'fIOM is cont."ed in At\achment 5.
 6. The true namel of defendants lued 81 Does are unknown 10 plaintiff.
    B.         00
             008 dar,ndants (~p.cl(y Ooe numbara): 1-20                          were the .gents or tmployeo. of other
             """",d delondanblWld ocIId wllhin lhe o<ape 01 """ ogoncy Of ompIoymenl.
     b. [X] Ooe defendants (spedfy Doe numbef3,: 21 - 50                                           are pel'lOC'll whose capacltf.. are unknOWn to
            plalnllff.
  7.      0
          Defendants who are Io;ned under Code of eM! Procedur. _                        382 II' (name.):



  8. This court is Ute proper court because
          a.   0 at ~at one defendant now relldu mUs jutlldlcUooal area.
          b.   0 Ihe pllnclpal place 0/ buslne.. 01. defend.., corporal/on Of uo/neo<pOratod ••>OdatIon 1.10 H. jurlsdldlonal...,..
          c.   00 Injury to perlon or damage 10 peflOnal property occuned In its Jurladlcdonal are •.
          d.   0 other (.".dly):

  9.      0         Plainliff i. requlllld 10 comply wlUla claw.,.,.... and
          a.
          b.
               8         has complod willi BR>'- c:IaIms -        . or
                         is ellcu.ed from complying because (~cj(y):




                                                      COMPLAINT-PersonallnJInY, Property
                                                             D.mage, Wrongful Death
Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 6 of 8 Page ID #:14

  SHORTTnlE: PERKINS v. SF MARKETS, LLC

 10. Tl1e follDV\oing causes of Belion ate aUached and the $lItemenls above apply to each (each compltJInt nlU~t "'ve OIle or mOl8
     caus • .! of action anached):
    B. D          Motor Vehicle
     b.00          Genetal NegAgenee
    c. 0           Inlandonal Tor1
    d. 0           Products Uabllity
    e.    CD       Premises lIab61lty
    f.    D        Diller I _ I:




 11. Plalnlltf hu suffered
     8.   m     wage loss
     b , 00 105' 01 use of property
     c. [X] hoqjtalend medical expense.
     d.   m     general damage
     e. [ ] ] property damage
     1. [K] lou of eaming capaclt)l
     g.   CXJ   olherdamagc (apecify),' IL$ a .reaulL of cftl;h <!If';n al l o ( t he e!c>rcsa1d Act" and omi,.,ion:s or
          OC!and.lr.t.'" find. each DC t~el:': . Fl air-t H t 10;85 l n j u::ed ahout t he body end it!!! mellOe::s and WAI!!
          injurod i n he"lth, 3lr:tngth and lI c tlvit ~. a s:o:o.1on or s aJd injuries beinq JWt~n.nC .                       Ae a
     result 01 laid injuri •• , Plai ntiff haa had, and ! n thft future will h~V6 physical, mental ar.d
     emotiona l pAin, ,uft.~ln9. worry ~nd ~n~i.ty.
 12. c:J The damagel dalm.d for wrongful death and the rela!ionshlps of P'alntlff to the deco.led are
     eo   0        IIlt.d In AHachment 12.
     b. D          •• follows;



 13. The relief sought In this complaint II within the jurtsdlctlon orUlia court.


 14. Plaintiff praVS (or judgment for costs of suit for such relief 8& is fair, just. ~ equnbht: and lor
     s. (1)       00compon..,OIY dam.g ..
        (2)       0 punitive damages
        The amount 01 damages Is (In casos (orpoIJona' InjellY or wrongful death, you must cl1ec;k (1)J:
        (1)       00 occording 10 pfl>of
            (2)   D      In 111. amoun' or: 5

  16. ill Th. panlgraphs of IIlIs """flIoII\t ahged on .,IoImalion end belief or••• rolowt (spogly parrtglOph I1UtI1I>ollll:
                  PreMo L-l, Premo L- 2, Premo L-J, Premo L-4, Pxern. L-S, GN-l




  O.~:      April 17, 2019


  ALEXANQRA H , IRONS

                                                COMPLA1NT-Porso""IInJury. Property
                                                       Oarmgl, Wrongful Delth
Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 7 of 8 Page ID #:15

 SHORTTIn.£: 9£Rl<INS


      FIBST
                                  v.   SF MkRKE'i'S, Ltc
                                                                                                       .....   -           Page .14_ __
                                              CAUSE OF ACTION-Premises Liability
                    (numser,

    ATIACHMENT TO CXJ Complalnl 0 Cro..·Complalnt
    (U$• • np8",'. cSlIse o( actio" fomJ (or each cause o( act/on.)

[   prom.l-1:-JPlalnfiff (name): G'~YNITH PER.K!NS
             .:.J;neon the 1c:3 oj delendlln&1 were theleg.al (pcoKimate) causa of dlWTlagK 10 ptaJoUff_
                   On (dlJta): May 10, 2017                           pJeln!Jff was Injured on the foIIowtng premises m the follOwIng
                   fashion (description of promIses Dnd cJn:um:stancBs of /nJutyJ:
                      Plain t iff wu l.1\o1!ully in th,* Sp:outs rame n: Ma:iCet. l ocned ... e 2727J. loll I ftz
                Zoad, Laguna f1,:'guel. CA 926-11, whan a d4t1QorOU:5 ccndicion on the prell'l iae.s, con"l!ttin g
                a ! Q v oode n pnllet protr udin9 into th ~ .il 10 1~ an cr$a uQad by p4dest:lans and
           (""' cu~ tQn1&= ~ of th'1l s (.c.:a. c G\l lJed Ple int: i :t t o trip and t a U . As 0; re:~ult, Fla1.nt1f t J
            t-. :su!i!dnec di:sitbl i:\9 "nd perr..eMnt. injudc!I, ;:4!n lind t:\'>!nu~l e.rtfJ1Jbh .
                      Oer.,ndar.t 3, and . .. a.~ at t hDIII, cno 1;eo:i end/o r had ac tual knc1Jle:dge of. ~ .td
                d anqe:c-us eoncUtlon cr, in t h~ a H:.e.:nat! v •• said darll:j'u:aas cond.1t.lon cliliatad t o r
                s ufficient tllr.8 ! c: Dutenrtl1r.t, t o hltYe constructi ve notice ot ouch cQ:'Idllicn .
                De!Qndant s. "'ml ItGch o! the,"" to iled t o "".rn PlaL.nti tf o f :;e!d d4:lnQllrocs condh i on .



    Prem.l-2.           [XJ Count One-NegllQonce The defend2nts who f\8gllgenllv owned, maintained. man_gad and operated
                            the described pramlses were (names) ; SF MARKETS, LtC dba SPROUTS FAIlHERS
                            MARKETS HOLDINGS, LtC
                            [J[] Doe• .1.1_ _ _ to 2..,0,,-_

     Prem.L-l.          o   Count Two-WnW"" Fall",. t. Wam ICM! Code sadlon 8<81 The doIondaIlI ....... wI10 wtUfuIly
                            or maIdouaIy faJled to guwd Dr warn agelnst I dangerous condition. USI, IIruc1.ure, or eclMly were
                            (nemes):

                            D     Does                10 _ _-,:
                             Plaintiff. 8 reCIeatlonal user. was 0       an Invlttd Quesl   0     8 peylng guell

     Prem.L.....        D    Count Th....-Dangerous Condition of Public Property The defendants who owned public prgperty
                             on which 8 dangerous condition ell'led Wefe (MlfIeS):


                                       o   Doe.               to _ _=
                             a_ D      The defendant public ~"tity had 0 adual 0                 oonstructlve 1\C>lk:e of the existence of 'he
                                       dlng.rous: condition in sufficient lime prior to the Injury to hava comn:led il.
                             b.   0    The condition WZlI created by employees of the defendant public enUty.

     Prem.l.!!. 8.      CXJ AlieglUons about Other Defendants         The defendentl who were the agentl end employees of the
                             0\1181 defend.nll and ected with:n the seopt of the ag.ncy were (name~):


                            CiD  D... 21           to ,:15.11°_ _
                   b.   0    The defend.,nls who era liable to plaintiffs for other reasons and the            resson. for thlil' bbiflIy   are
                            o    de5Ctlbed In attachment Prom.L·S,b 0 a. follcWS (name.);



                                                                                                                         coc.clC"'~'.Ql12
                                             CAUSE OF ACnON-Premlses Liability
Case 8:19-cv-01358 Document 1-1 Filed 07/11/19 Page 8 of 8 Page ID #:16

SHORTTtTLE:     PERKINS v. SF MARKETS, LLC


     SECOND                               CAUSE OF ACTION-General Negligence                                    Paoe ...
                                                                                                                     5 _ __
               (number)
    ATIACHMENT TO                DO Complaint 0       Cr.... Complaint

    (US8 8 sepamte cause of action (oml (or each cause of IIctkmJ

    GN·1. Plalnllff (n,,,,,,):     GI~YN.lTH    PERKINS

           alleges that defendent (name,:        SF MARKEt S, LtC dba SPROUTS FARMERS MARKETS HOLDINGS,
           LLC



                    DU Does 1......-           to ,5",0,-__

            was the legal (proximate) cause of damages to ptalnUtf. By the following acts or omissions 10 act, defendant
            negrigently caused Ihe damage to ptaintlff
            on (da/oj : Hay 10, 2011
            Dl{ptsceJ_ 27211 La Paz Road, Laguna Niguel, CA                           92677

            (de:scripdDIJ of I1!UOItS for /lablmy):
     At ~aid time and place, Plaintiff GWYNITH PERKINS, was a cu,tomer at the
Sprouts Farmers Market. Defendantl , and eac h o.f them, crea-eed and or maintained
a dangerous condition on thQ premises consisting of e wooden pallet on the floor
which did not have any markings or warning signs. Defendants, and each of them,
failed to warn Plaintiff of said dangerous condition. This dangerous condition
caused a tripping hazard f or the public, including Plaintiff. As a result of
~aid condition, Plaintiff was cau~ed t D fall and suffer serious and permanent
injuries, pain, suffering, and mental anqui5h in connection therewith, including
but not limited to permanent injuries to her right shoulder, head, scalp, neck,
back and right hip, all to her general damage i n a sum, the exact amounc of
which is unknown t o Pla i neiff at this time.
     That a~ a further result o.f the negligence ot the Defendants, and each of
them, Plaint-iff, GWY'NITH PERKINS. incurred and will, in the future, incur
medical and 9undry expenses, the exact nature and extent of which are unknown to
Plaintiff at this time . Plai ntiff will seek damages for medical and related
expenses according to proof at the ~ime of trial.
     Plaintiff is informed and believes and thereon alleges that said amount is
within the jurisdictional limits of the Superior Court of the State of
California.




                                        CAUSE OF ACTION-General Negligence
